Exhibit 10.30

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (“Separation Agreement”) is
entered into by and between Lindsey B. Sykes (“Sykes”), and TRX, Inc., a Georgia
corporation (“TRX”), effective as of the Effective Date as defined in
Section 4(b) herein.

WHEREAS, Sykes has been an employee of TRX pursuant to an Employment Contract
dated April 1, 2001, as amended on August 5, 2004 and April 27, 2005 (the
“Employment Contract”); and

WHEREAS, Sykes and TRX have decided to terminate their employment relationship;
and

WHEREAS, Sykes and TRX wish to memorialize in writing the terms upon which the
employment relationship is being terminated;

THEREFORE, Sykes and TRX agree as follows:

1. Employment Status and Termination.

(a) Termination of Employment. Sykes’s employment with TRX shall end effective
November 15, 2006 (the “Termination Date”).

(b) Termination of Employment Contract. Effective as of the Effective Date of
this Separation Agreement (as defined in Section 4(b) herein), Sykes and TRX
agree that the Employment Contract shall be of no further force and effect, and
shall be superseded in all regards by this Separation Agreement, except for
certain sections of the Employment Contract that are expressly incorporated into
this Separation Agreement. From and after the Effective Date, neither Sykes nor
TRX shall have any ongoing obligations toward the other pursuant to the
Employment Contract, except as may be expressly stated in this Separation
Agreement.

(c) Resignation as Officer. Sykes resigns any position he may hold as a
corporate officer or Manager of TRX or any affiliate of TRX effective as of the
Termination Date.

(d) Transition and Cooperation. From the Termination Date until November 15,
2007, Sykes shall be available to assist TRX with transition of duties,
furnishing of information, and special projects (with such special projects to
be on a limited basis, with no expectation of full-time work after the
Termination Date). After the Termination Date, Sykes shall also assist TRX with
any litigation or other disputes that may exist or may arise in the future
relating to or arising from business matters as to which Sykes has knowledge. In
the event Sykes incurs any out-of-pocket costs, including but not limited to
reasonable travel expenses, resulting from Sykes’ compliance with a request by
TRX for transition services or litigation cooperation under this paragraph, TRX
shall reimburse Sykes for such expenses. After November 15, 2007, if Sykes is
requested to assist with litigation matters requiring more than a de minimis
amount of Sykes’ time, TRX shall compensate Sykes for his time at a rate of $200
per hour.



--------------------------------------------------------------------------------

2. Compensation and Benefits

(a) Base Compensation. Sykes shall continue to receive his current monthly Base
Compensation, less applicable tax withholdings, through the Termination Date,
pursuant to TRX’s normal payroll processes.

(b) Severance payments. TRX shall pay to Sykes severance pay in the gross amount
of $262,500.00, less applicable tax withholdings. This severance pay shall be
made in two installments. The first installment shall be in the gross amount of
$21,875.00, less applicable tax withholdings, and shall be paid to Sykes on
December 15, 2006. The second installment shall be in the gross amount of
$240,625.00, less applicable tax withholdings, and shall be paid to Sykes on
January 5, 2007.

(c) Bonus. Sykes shall remain eligible for consideration for a bonus for 2006,
which bonus, if any, shall be paid in 2007 at the time discretionary bonuses are
paid to other employees. The amount, if any, of the bonus described in this
paragraph shall remain within the sole discretion of TRX, but Sykes shall be
treated with regard to such bonus in a manner comparable to similarly-situated
executives who remain in good standing with TRX.

(d) Health insurance. Sykes’s health insurance coverage shall continue through
the end of November 2006. If Sykes elects to continue his health insurance
coverage pursuant to COBRA, TRX shall reimburse Sykes for the COBRA insurance
premium through November 15, 2007. Thereafter, Sykes shall be eligible for COBRA
continuation of his health insurance coverage at his own expense to the extent
required by law and permitted by the applicable health insurance plan or policy.

(e) Vacation pay. Within 30 days after the Termination Date, TRX shall pay to
Sykes a payment for any accrued but unused vacation time, less applicable tax
withholdings. Sykes shall not be entitled to any additional pay for unused sick
days or holidays.

(f) Car allowance. Sykes shall continue to receive a car allowance in the total
amount of $12,000 for the twelve month period following the Termination Date.
This car allowance shall be paid in two installments. The first installment
shall be in the gross amount of $1,000, less applicable tax withholdings, and
shall be paid to Sykes on December 15, 2006. The second installment shall be in
the gross amount of $11,000, less applicable tax withholdings, and shall be paid
to Sykes on January 5, 2007.

(g) Outplacement assistance. TRX shall reimburse Sykes for the actual cost of
resume assistance and related outplacement services, up to a maximum of
$5,000.00. Sykes shall be entitled to select the provider of these services.

(h) Reimbursement of attorney’s fees. TRX shall reimburse Sykes for the
reasonable attorney’s fees incurred by him in the review of this Separation
Agreement, plus additional fees representing two additional hours of attorney
time for review of an employment agreement with a future employer.

 

- 2 -



--------------------------------------------------------------------------------

(i) Continuing education. TRX shall reimburse Sykes for the actual cost of
continuing professional education courses taken by Sykes relating to his CPA
licensure on or before December 31, 2006.

(j) Stock options. Any stock options previously granted to Sykes shall be
governed by the terms of the applicable stock option agreement and stock option
plan.

(k) Other benefits. Except as otherwise expressly stated herein, all employee
benefits provided by TRX shall cease as of the Termination Date.

(l) Limitation on total severance benefits. The parties intend that this
Separation Agreement shall be in full compliance with section 409A of the
Internal Revenue Code, and intend that this Separation Agreement be construed
accordingly. In furtherance of that intent, the parties agree that the total
amount paid to Sykes pursuant to sections 2(b), (c), (d), (f), (h) and (i) above
shall not exceed two times the maximum amount that may be taken into account
under a qualified plan pursuant to Internal Revenue Code Section 401(a)(17) for
2005, and that all such amounts shall be paid to Sykes no later than
December 31, 2008.

3. Release by Sykes. Except as to claims arising out of TRX’s promises and
obligations under this Separation Agreement, Sykes, on behalf of himself and his
spouse, heirs, executors, administrators, assigns, insurers, attorneys and other
persons or entities, acting or purporting to act on his behalf (collectively,
“Sykes Parties”), does hereby irrevocably and unconditionally release, acquit
and forever discharge TRX Fulfillment Services, LLC and TRX, Inc., and their
subsidiaries, affiliates, directors, officers, employees, partners, agents,
representatives, predecessors, successors, assigns, insurers, and attorneys
(collectively, the “TRX Parties”), from any and all actions, causes of action,
suits, claims, obligations, liabilities, debts, demands, contentions, damages,
judgments, levies and executions of any kind, whether in law or in equity, known
or unknown, including but not limited to claims which the Sykes Parties have or
have had against the TRX Parties by reason of, arising out of, related to, or
resulting from Sykes’s employment with TRX or the termination thereof.

The claims released herein specifically include, but are not limited to, any
claims arising in tort or contract, any claim based on wrongful discharge, any
claim based on breach of contract, any claim for defamation or other intentional
or negligent conduct, and any claim arising under federal, state, or local law
prohibiting race, sex, age, religion, national origin, handicap, disability or
other forms of discrimination. This release specifically includes any claim
which the Sykes Parties have or have had under Georgia state law regarding
employment discrimination or wages; Title VII of the Civil Rights Act of 1964,
as amended; 42 U.S.C. § 1981; the Equal Pay Act; the Age Discrimination in
Employment Act, as amended; the Americans with Disabilities Act; the Family and
Medical Leave Act (including any reinstatement rights thereunder); the Uniformed
Services Employment and Reemployment Rights Act; the Employee Polygraph
Protection Act; and the Employee Retirement Income Security Act, as amended. The
claims released herein also specifically include any claims for attorney’s fees
or expenses of litigation arising out of any dispute between the Sykes Parties
and the TRX Parties relating to any claim released herein.

 

- 3 -



--------------------------------------------------------------------------------

This release does not apply to (a) workers compensation or unemployment benefit
claims; (b) claims arising after the Effective Date; or (c) Sykes’s entitlement
to vested benefits under any TRX employee benefit plan. This release does not
prohibit Sykes from communicating with the Equal Employment Opportunity
Commission or any other governmental agency.

4. Representations by Sykes.

(a) Sykes represents and warrants to the TRX Parties that he has read this
Agreement and fully understands the effect hereof, that he executes this
Agreement of his own free will and accord for the consideration set forth
herein, and that he is not relying on any representations whatsoever of TRX,
other than those set forth herein, as an inducement to enter into this
Agreement.

(b) Sykes has had the opportunity to discuss this Agreement with an attorney if
he so chooses, and he has been encouraged by TRX to do so. Sykes covenants and
agrees that he has been given at least twenty-one (21) days to contemplate the
terms of this Agreement before executing it, and that if he chooses to execute
it in fewer than 21 days, he does so of his own free will and volition. Further,
after execution of this Agreement, Sykes has seven (7) days to revoke it by
delivering written notice to Timothy J. Severt at the headquarters office of TRX
of his decision to revoke this Separation Agreement. This Separation Agreement
shall not become effective or enforceable until the eighth day following the
date of execution of this Separation Agreement by Sykes (such eighth day being
the “Effective Date” of this Separation Agreement). In the event Sykes revokes
this Separation Agreement during the revocation period specified in this
paragraph, this Separation Agreement shall be null and void in its entirety.

(c) Sykes further represents and warrants to the TRX Parties that no litigation
or other proceeding has been filed or is pending by the Sykes Parties against
the TRX Parties; that no person or entity other than Sykes has or has had any
interest in the matters released herein; that Sykes has the sole right,
capacity, and exclusive authority to execute this Separation Agreement; and that
Sykes has not sold, assigned, transferred, conveyed or otherwise disposed of any
of the claims, demands, obligations, or causes of action released herein.

5. Attorney’s fees. In any subsequent litigation or other proceeding to enforce
the terms of this Separation Agreement, whether initiated by Sykes or TRX, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
costs, expert witness fees and costs, and court costs, from the other party.

6. Restrictive Covenants.

(a) Return of Property. Sykes hereby represents and warrants that, no later than
the Termination Date, he has or will have returned to TRX all documents or other
property (including copies thereof) of any nature which relate to or contain
information concerning TRX or the TRX Parties, or its or their customers and
business associates, as well as any other equipment or property belonging to
TRX.

(b) Nondisparagement. From the effective date of this Separation Agreement until
December 31, 2008, Sykes will not make any statements that are derogatory or
disparaging towards TRX or its management, products, or services, and TRX will
not make any statements that are derogatory or disparaging toward Sykes or his
professional reputation.

 

- 4 -



--------------------------------------------------------------------------------

(c) Survival of Covenants from Employment Contract. Sections 7, 8, 9, 10, 11, 12
and 14 of the Employment Contract are incorporated by reference into this
Separation Agreement, and shall continue in full force and effect following the
Termination Date according to their terms. Sykes hereby reaffirms his
obligations under these provisions of the Employment Contract.

7. No Admission of Liability. This Separation Agreement shall not be construed
as an admission of liability by TRX or an admission that TRX has acted in any
way wrongfully towards Sykes. The parties specifically deny and disclaim any
such liability or wrongful conduct.

8. Severability. In the event any portion or clause of this Separation Agreement
is deemed invalid or unenforceable in a court of law, the remainder of the
Separation Agreement shall be severed from the invalid or unenforceable portion.

9. Entire Agreement. Any prior agreement (whether written or oral) between the
parties with respect to the subject matter of this Separation Agreement,
including the Employment Contract (except for those sections of the Employment
Contract expressly incorporated herein), is null and void, as this Separation
Agreement expresses the entire agreement of the parties with respect to its
subject matter. This Separation Agreement may only be modified in writing signed
by both parties.

10. Counterparts. This Separation Agreement may be signed in multiple
counterparts, each of which shall be deemed an original for all purposes.

11. Governing Law. This Separation Agreement shall be construed in accordance
with, and governed by, the laws of the State of Georgia.

THIS AGREEMENT CONTAINS A RELEASE OF LEGAL RIGHTS AND CLAIMS. YOU ARE ADVISED TO
CONSULT AN ATTORNEY BEFORE SIGNING IT.

WITNESS the execution of this Agreement effective as of the Effective Date
specified above.

 

TRX, Inc. By:  

/s/ Norwood H. Davis, III

  Norwood H. Davis, III   Chief Executive Officer

/s/ Lindsey B. Sykes

Lindsey B. Sykes

11/21/06

Date of signature

 

- 5 -